IN THE SUPREME COURT OF THE STATE OF NEVADA


                   PATRICIA ANTHONY; AND WILLIAM                            No. 84557
                   ANTHONY,
                   Appellants,
                   vs.
                                                                                FILED
                   FEDERAL NATIONAL MORTGAGE
                                                                                APR 2 0 2022
                   ASSOCIATION,
                                                                               ELIZABETH A. BROWN
                   Respondent.                                               CLERK OFAUPREME COURT
                                                                            BT. S • \if
                                                                                  DEPUTY CI.0
                                         ORDER DISMISSING APPEAL

                                This appeal was docketed on April 14, 2022, without payment
                   of the requisite filing fee. On that same date, this court issued a notice
                   directing appellants to pay the filing fee within 14 days and cautioned that
                   failure to comply would result in dismissal of this appeal. In response,
                   appellants filed a notice informing this court that it was not their intent to
                   file the appeal at this time. The notice is construed as a motion to
                   voluntarily withdraw this appeal. The motion is granted and this appeal is
                   dismissed.
                                It is so ORDERED.


                                                              CLERK OF THE SUPREME COURT
                                                              ELIZABETH A. BROWN
                                                                 \..
                                                              BY:


                   cc:   Hon. Barry L. Breslow, District Judge
                         Patricia Anthony
                         William Anthony
                         Akerman LLP/Las Vegas
                         Washoe District Court Clerk

 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER

 (0) 1947 agfPx.
                                                                                   A9-1? t